Citation Nr: 1740992	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for colon cancer, to include secondary to Agent Orange and asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2011, the Board denied the claim of entitlement to service connection for colon cancer.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court in March 2012 granted a joint motion for remand and vacated the Board's decision.  The Board remanded this case in November 2012 for further development.  

The Veteran testified at a videoconference hearing in August 2010 before the undersigned.  A copy of the transcript is of record.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's colon cancer resulted from his in-service exposure to asbestos.


CONCLUSION OF LAW

Colon cancer was incurred during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Board conceded that the appellant was exposed to asbestos during service in its November 2012 remand.  

Post-service treatment records show that the Veteran was diagnosed with colon cancer in December 2003.

Following a February 2015 VA examination, the examiner opined that the Veteran's colon and rectal cancers are related to his in-service asbestos exposure.  However, this opinion is not adequate because it was not supported by a well-reasoned rationale, since the only rationale provided was that other VA physicians stated that this nexus was highly probable.   

In August 2015, following a review of medical literature from multiple on-line sources, including the Center for Disease Control and the Mayo clinic, a VA examiner noted that not one source lists asbestos exposure as a risk factor for adenocarcinoma of the sigmoid colon or adenocarcinoma of the rectum which were the two  types of colon/rectal cancers that Veteran has been diagnosed with.

According to a July 2017 medical opinion by V. A. Cassano, M.D., a board certified physician in environmental health, it was at least as likely as not that the Veteran's in-service exposure to multiple toxicants, including asbestos, caused his colon cancer.  Dr. Cassano rendered her opinion after reviewing the entire claims file and pertinent medical literature.  Dr. Cassano provided an extensive analysis and a well-reasoned rationale for her opinion.

In this case, the cause of the Veteran's colon cancer may never be known to a certainty.  On review of the record, however, the Board does not find a legitimate basis for favoring one medical opinion over the other. Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Given the evidence set forth above, such a conclusion cannot be made in this case. Thus, resolving reasonable doubt in the Veteran's favor, service connection for colon cancer is granted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for colon cancer is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


